Title: To James Madison from Samuel Elam, 11 December 1805
From: Elam, Samuel
To: Madison, James


          
            Sir.
            Newport, R.I. December 11th. 1805.
          
          The Newport Insurance Company, deem it their duty to exhibit to the Government, a statement of the losses they have sustained, during the present War, by the depredations of the belligerent powers. Compared with its limited capital & enterprize, it is presumed there are few offices in the United States that have suffered more.
          From the instances mentioned in the sequel, it may be collected that since the 23d. day July 1804, the aggregate of loss to the Merchants and the Country by lawless captures exceeds Fifty seven thousand dollars, and that the part thereof that falls to the share of this Company exceeds Thirty thousand Dollars. The Company conceive themselves to be justified in stating that these losses arose from contingencies which no commercial intelligence could foresee, & upon which no commercial prudence was bound to calculate.
          The losses they have to enumerate were sustained in the course of a legal accustomed & honestly neutral Commerce, carried on by native American Citizens, with American Capitals, in american bottoms.
          These losses may be arranged under two Heads.
          1st. Captures in the West Indies by piratical Privateers with real or pretended French Commissions. The property plundered by these Privateers has been uniformly taken into the ports of the Island of Cuba; and there with the connivance or under the protection of the Spanish Government, without any form of trial or pretence for legal condemnation has been sold and distributed.
          2d: Captures in the British Channel by British armed Vessels in consequence of the new principle lately announced by the Courts of Admiralty: viz: that in case a Vessel has brought goods from the Colony of a Belligerent altho’ she brings them to the U. States, and the owners there unlade them, pay the importation duties, finish the concerns of the old Voyage, & select & undertake another, with the same Vessel & goods; it shall not be deemed evidence of a new Voyage, but on the contrary conclusive evidence of a continued & uninterrupted Voyage from the Colony of the Belligerent.
          Under the first head have occurred the following cases.
          No. 1. Brig Orange, S. A. Wanton Master, Thomas Dennis of Newport Rhode Island, Merchant owner, laden with Fish & Provisions, bound from Newport to Jamaica. Vessel & Cargo valued at $10,000 Dollars. Insured by the Newport Insurance Company $4,000 Dols. on Cargo.
          Circumstances of Capture &c.The Orange was taken on the 21st. July 1804, by the French Privateer Valtegeuse Capt. Moisson, about Six leagues from the Island of St. Domingo. The Officers & men were stript of everything even to the Cloaths on their backs, and left entirely destitute. The property was taken to Barracoa, in the Island of Cuba. No form of Trial or Condemnation was had. The Cargo was distributed by the Captors in their own way and the vessel it is believed burnt.
          
          No. 2—Brig Sally—Stephen Chase Master, Seth Hoard owner, bound from Jamaica to the U. States, vessel & Cargo estimated at 4000 Dollars. Insured by the Newport Insurance Company 2700 Dollars.
          
            
              
              
              Circumstances of Capture &C.The Captain in his Protest declares that after being detained by an Embargo at Falmouth in Jamaica, he sailed from thence for Montego Bay on the 28th. of April 1805. That he had been out about four hours when he was captured by a Feluca, within a mile of the Shore. The Captain of the Feluca informed Capt. Chace he was a good prize, and that he had orders to capture all American Vessels on the coast of Jamaica. The Sally was taken to cape Coure in the Island of Cuba—no condemnation or form of trial was had and Capt. Chace, and three out of Six of his Men, after being stript of their Cloaths were ordered to take to their boat. They did so, and fortunately arrived at Montego Bay, on the 29th. of the same Month.
            
          
          No. 3 Schooner American Lady, Enoch Tobey Master, owned by Bowen & Ennis of Newport Merchants & others, Cargo Rum &C bound from Jamaica to the U. States, value of Vessel & Cargo $4000 Dols. Insured by the Newport Insurance Company $2950 Dollars.
          
            
              
              
              Circumstances of Capture &c.This Vessel sailed on the 16th: Feby. 1805 from Morant Bay, South side of Jamaica bound for Camden State of North Carolina. On the 20th. of the same Month, being about five leagues distant from the Isle of Pines, she was brought to by a small Privateer under French Colours, mounting one Swivel Gun and manned with about fifteen men principally Spaniards. The Vessel was taken possession of carried to the Isle of Pines, the captain and men plundered, and abused and left on shore at this desert Island, without any means of subsistence except a dozen of Biscuit and a Bottle of Rum. They would have perished there had it not been for the compassion of a Spaniard the only Inhabitant of the Island. The Captain & Crew remained at this place until another French Privateer arrived there: when they were taken at the request of Capt. Toby near Savannah La Mar on the South side of Cuba. From whence they travelled to the Havana. The Captain noted his protest with the American Consul, who attended him to the Governor. Captain Tobey explained to the Governor the ill treatment he had encountered, demanded a restoration of his Vessel which was now within the Governors jurisdiction, and the release of Moses Henly a free black one of his Crew, who had left a wife & family in the United States, and who was in the greatest distress as the Captors were determined to sell him a Slave for life. The Governor made little or no reply to Capt. Tobey’s remonstrances or petitions. After waiting some time, finding himself unable to obtain redress he was compelled to abandon the property, and returned to the United States.
            
          
          No. 4. Schooner Ann & Harriet, Wm. Shearman Master. Vessel & Cargo valued at $10,400 Dols. Vessel owned by Robert Rogers & Robert Stevens, and the Cargo by John Mein all of Newport Merchants—bound from the U. States to Jamaica. 5000 Dollars was insured by the Newport Insurance Compy.
          
            
              
              
              Circumstances of Capture &c.This Vessel was captured on the 8th. of May last by a French Privateer off Cape Marie in the Island of Cuba and was ordered for St. Jago de Cuba, but upon being chased by the English Ship of War Diana, she was run on shore by the Prize Master. After considerable exertions & throwing overboard a great part of her Cargo she was got off by the English Recaptors, and taken by them to Kingston Jamaica, where the Vessel and the remainder of her Cargo were sold under the process of the Court of Vice-Admiralty there. The Salvage of one eighth which was awarded the Recaptors, the destruction of part of the Cargo and the disadvantages under which the resedue was sold render this little less than a total loss.
            
          
          These are the principal losses sustained by this Company arising from the piratical depredations of Privateers in the West Indies. In all these cases abandonments have been made to, and the sums insured paid by this Company.
          Under the second head of loss, the two following important cases have occurred.
          No. 1. The Brig Rowena. Robinson Potter Master.
          Voyage from Newport to Antwerp. Vessel & Cargo valued at $26,735 Dollars owned by Christopher Grant Champlin, Esqr. for himself in his own right and as administrator of Christopher Champlin Esq decd. Sum insured by the Newport Inse. Cy. $15,000.
          
            
              

              Circumstances of Capture—Grounds of Condemnation &c.The owners of the Rowena had imported in her from Martinique a Cargo of Sugar & Coffee. This Cargo was legally landed & the duties payable to the United States secured. The Owners finding no advantageous domestic market for their Coffee & Sugar, made general enquiries into the State of the European Market. They began to contemplate generally an exportation but whether that exportation would be to Copenhagen, Amsterdam or Antwerp or whether it was to be totally abandoned was a matter in deliberation & to be determined by the result of their enquiries. After a delay of some weeks it was ultimately decided to send the Sugar & Coffee to Antwerp. For this purpose a new Voyage was concerted; a new crew hired, a quantity of Staves the growth of our Country (and so expressly & minutely certified by the Brigs papers) was added to the original Cargo. On the 6th. of May last the Rowena sailed from Newport, and on the 16th. of June was captured Off Ostend by His Britannic Majestys hired armed Cutter the Griffin commanded by Lieut. Forbes. The alleged pretence of capture was a suspicion that the Rowena intended to violate the Blockade of Ostend. This pretence however, totally unsupported by facts or by appearances was speedily abandoned; and the sole question at the trial in the Court of Admiralty was, whether the Voyage was to be treated upon the footing of one continued Voyage from Martinique to Antwerp i.e. from the Colony of the Enemy to the Mother Country. The Judge Sir Wm. Scott without entering into any discussion of the above question or detailing at all the particular facts of this case referred to his decision in a case immediately pending viz: The Enoch, Doane Master, and declared as he did not see sufficient reasons to distinguish this from the case of the Enoch, it must meet the same fate. The case of the Enoch is without doubt in the possession of Government, and altho’, therefore comment is unnecessary and may be even deemed improper, yet we cannot forbear to remark that the case of the Enoch is distinguishable from that of the Rowena in a very important particular. The Enoch as Sir Wm. Scott states was under a Charter party before she quitted Boston to perform the Voyage she did perform. Addmitting a moment for the purposes of argument (what can never be admitted in fact without the prostration of Neutral rights and the destruction of the Commerce of the Country) that the newly announced principle of Great Britain is one deducible from the law of Nations and that its application was correct in the case of the Enoch, it by no means follows that its application was likewise correct in the case of the Rowena. There was no Charter party in the latter case. There was nothing indicating a primary & preconceived intention viz: at the outset to go to Europe with the Cargo procured in the West Indies. There existed nothing of which the case was first to be cleared for the claimants to be entitled to the benefit of the rules of evidence as laid down by the British Courts. There was nothing to speak in the language of those Courts to shift the burden of proof. But waving any observations on a difference so obvious, it does seem somewhat extraordinary that the sentence in the case of the Rowena should have been in reality one of more severity, than the sentence in the preceding case. In that the property put on board at Boston was favorably considered & restored. In the case of the Rowena, staves of the growth of the U: States, and put on board at Newport were not restored, but included in the undistinguishing clause of condemnation, which in its style of absurd formality, pronounces the Ship & Cargo to have belonged at the time of the Capture & seizure thereof to the Enemies of the Crown of Great Britain, and as such or otherwise liable to confiscation.
            
          
          
          Besides the total loss the company have paid 556 Dols. their proportion of 876 Dollars being the law Costs attending the Claim.
          No. 2. Ship Hope—Robert Robinson Master, owners George Champlin Esqr.—Christopher Grant Champlin Esqr. as administrator of Christopher Champlin Esqr. and the Master. Voyage from Newport to Amsterdam. Value of Ship & Cargo 108,631 Dollars insured by the Newport Insurance Company $15,000 Dols.
          
            
              
              
              Circumstances of the Case, Capture &cThe Voyage in which this Ship was engaged previous to the one in which she was captured was from Newport to Batavia. She sailed from Newport in Feby. 1804, and arrived at Batavia in the following May—Owing to the scarcity of produce and the number of Ships endeavoring to procure it: After selling a small quantity of Iron which made a part of his Cargo the Capt. proceeded with his Ship & Specie to Manilla. He there purchased a Cargo of Sugar & Indigo & sailed about the 20th. of Novr. 1804, for Newport where he arrived on the 12th. of May 1805. The Cargo was landed & delivered and the importation duties secured to be paid. After a lapse of about Six weeks the Owners not finding a sufficiently favorable Market at home, concluded on a new Voyage to Amsterdam for the purpose of re-exporting their Sugar & Indigo. The Ship was consequently partially repaired, a new crew hired, and the Sugar & Indigo taken from Warehouses & re-shipt. This Ship sailed for Amsterdam on the 30th. of June, and was captured by his Britannic Majesty’s hired armed Cutter Swan Lieut. Cameron & brought into Yarmouth, where in consequence of the recess of the Admiralty Court she was detained until the 12th. of Septr. 1805, when upon trial the Ship & Cargo was restored but without Costs or Damages. The condemnation was pressed on the part of the Captors, on the ground of its being a Cargo taken in at an Enemy’s Colony, and after touching at America having been brought on to the Enemy’s Country in Europe, without breaking the continuity of the Voyage by any Act done. And in respect to this question, the Judge declared there was no evidence that the continuity of the Voyage was interrupted. The Cargo of the Hope was purchased in Manila in time of profound peace between England & Spain. The Ship sailed from Manila three weeks before the Declaration of War by Spain against G. Britain which took place the 14th. Decr. 1804, and about Seven weeks before Reprizals on the part of Great Britain. Yet still it was urged by the Captors that the Cargo was purchased in contemplation of war, and the Judge agreed that if that had been proved it would have operated exactly the same effect as if actual Hostilities had taken place. But he said as no proof appeared, and the fact being that War did not commence till after the Vessel sailed, he thought it unlikely that Americans would speculate upon the Subject. But supposing says he that it was an importation from Manila to Amsterdam, at this period it would have been an importation perfectly legal: and all transactions in America may be laid out of the question. Yet for being engaged in a Voyage perfectly legal, after having had that Voyage ruined by an illegal capture, the owners of the Hope were denied indemnity for damages sustained, and compelled to pay Costs, Expences & law Charges to the amount of £260 Sterling about £40, of which were exactions for light money & Ramsgate and Dover Harbour Dues.
            
          
          Such is the Statement which this Company at the present juncture has to make to the Government of the United States. The various protests, decrees and other documentary evidence conformatory of this Statement, shall be forwarded when deemed necessary by Government.
          The Newport Insurance Company have a hope and confidence, that the general government, whose right it is to regulate, would feel it their duty to protect commerce—that means will be found in the wisdom & energy of government to procure speedy compensation to the sufferers and redress to the Nation for its violated rights and dignity. With sentiments of high respect I remain, on behalf of said Company, your obedt. Servt.
          
            (Signed) Samuel ElamPresident.
          
        